DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the applicant’s invention as claimed in detail. U.S. Patent Application 2012/0290693 to Karasaridis et al. is relevant prior art. Karasaridis et al. ‘693 disclose mapping a domain request and a DNS log server (0024), wherein the DNS server sends DNS logs to the troubleshooting server, and determines to make a change to one of the tables at server 204; configuration information/files map region and node to a service (0023); and virtual IP address assigned for a content node (0029; 0033). They further disclose an authoritative DNS server selects content node (0029), however the claimed invention recites “determining, by the cache server” which it does not appear Karasaridis et al. ‘693 employs. Furthermore, Karasaridis et al. ‘693 do not appear to divide virtual nodes into groups according to domain name weight information of a first domain; and sending by the cache server, access logs of the first domain name to the first access server.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. USPGPub 2018/0157521 disclose virtualized servers and scaling changes and load; USPN 6,101,508 disclose rebalancing nodes; USPGPub 2016/0205518 disclose vm server group; USPGPub 2009/0144404 disclose virtual nodes assigned to physical nodes. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/JOHN B WALSH/Primary Examiner, Art Unit 2451